Citation Nr: 1817030	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicidal agents (Agent Orange) exposure and environmental/toxins exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to April 1972, to include service in the Republic of Vietnam (RVN).  He then served in the United States Navy from July 1972 to November 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Roanoke, Virginia.  

In an October 2016 memorandum to the Board, the Veteran's representative confirmed the Veteran's desire to withdraw a prior request for a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.703(e).

In November 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicidal agents, while serving in the Republic of Vietnam during the Vietnam Era.

2.  COPD is not among the listed diseases eligible for presumptive service connection, as due to herbicide agent exposure (Agent Orange).

3.  The probative evidence of record does not establish that the Veteran's COPD is the result of a disease or injury incurred in active duty service, including as due to exposure to herbicide agents (Agent Orange) and/or environmental/toxins exposure.



CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the record.  

Upon remand, the Veteran was provided a VA examination in February 2017 and an addendum medical opinion was obtained in May 2017.  Of note, neither the Veteran nor his representative has objected to the adequacy of the medical opinions that have been obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. Service Connection

The Veteran seeks service connection for COPD, to include as due to Agent Orange exposure and environmental/toxins exposures in service.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, Veterans who served in the Republic of Vietnam  during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran's DD 214 reflects that he served in the Republic of Vietnam from April 4, 1970 to March 11, 1971 and from October 9, 1971 to April 9, 1972, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a) (6).

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to a herbicide agent, during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a) (6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. §  3.307(d) are also satisfied.  Here, the Veteran's COPD is not among the listed diseases eligible for presumptive service connection, as due to herbicide exposure.  38 C.F.R. § 3.309(e).  

Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to herbicide agents, a claimant is not precluded from establishing service connection with proof of actual causation, that is, in this case, proof the exposure to Agent Orange actually causes the Veteran's COPD, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran filed a claim for service connection for COPD in October 2011, contending that he developed COPD as a result of inhaling Agent Orange and/or exposure to burning feces detail and gun cleaning solvents (environmental and toxin exposures) in service.  The Veteran reported that he did not have breathing safety gear during his Agent Orange exposure and environmental/toxins exposure.  See June 2012 statement in support of claim.

As an initial matter, the Veteran has a current COPD diagnosis.  See e.g., February 2017 Respiratory DBQ.  Thus, evidence of a current disability, has been satisfied.  However, the Veteran's COPD is not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309(e).  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.  

Regarding the contention of in-service environmental/toxin exposures, the Veteran's service treatment records and service personnel records are unremarkable for any indication of environmental/toxin exposures.  The Board notes that the Veteran's STRs reflect that he was treated for upper respiratory infection in January 1968 and bronchitis in November 1968.  Moreover, service separation examination reports, dated in April 1972 and November 1973, reflect that the Veteran's chest and lungs were evaluated as "normal" and chest x-rays were negative.  

Post-service VA and private treatment records show that the Veteran has been diagnosed with COPD secondary to smoking. (See VA treatment reports, dated from January to July 2011 at page (pg.) 17, labeled as "CAPRI" and received into the Virtual VA electronic record on November 14, 2011).  

Regarding evidence of a nexus to military service, there is no probative medical evidence of record establishing a relationship between the Veteran's COPD, and his active service, to include any exposures therein.  Shedden, 381 F.3d at 1163.  See also 38 C.F.R. § 3.303(a),(d).  Absent such evidence of a nexus, service connection is not in order.

In February 2017, the Veteran was provided a VA examination at which he reported experiencing shortness of breath with exertion and noting that he quit smoking in 2014.  The examiner noted that the Veteran was diagnosed with COPD, and while the specific onset of the disease was not documented, the examiner observed that the Veteran had a long smoking history.  The examiner reviewed a January 2017 chest x-ray which indicated no acute cardiopulmonary disease.  The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by service, to include any exposures therein.  The examiner explained that smoking is a well-established cause of COPD and that the Veteran has a profound smoking history.  The examiner also reported that Agent Orange is not established as a cause of COPD and noted that the STRs do not show any lung injury or exposure significant enough to expect development of COPD.  In particular, the examiner stated that the occasional upper respiratory infections or intermittent bouts of acute bronchitis that the Veteran experienced in service are not significant risk factors for development of COPD.

As such, the February 2017 examiner provided an adequate opinion against the Veteran's claim that his COPD is due to Agent Orange exposure incurred in service or caused by a service event.  However, the Board notes that the February 2017 examiner did not consider whether the Veteran's COPD is due to environmental/toxin exposures incurred in service, which was directed in the Boards remand instructions.  A May 2017 VA addendum medical opinion regarding this issue was provided by the February 2017 examiner of record.  The examiner opined that exposure to environmental toxins such as burning feces and cleaning solvents are less likely than not to have any causation factor for the development of the Veteran's COPD.  The VA examiner reiterated that the Veteran has a profound smoking history and that smoking is well established as a causative agent for COPD.  The examiner also noted that the Veteran had a normal respiratory examination on discharge from military.  The examiner also reported that the Veteran's primary care physician agrees that Veteran's COPD is from smoking cigarettes as evidenced by a July 2011 treatment note discussed above and in his medical records.

Here, the February 2017 and May 2017 examination and opinions combined are based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, the VA opinions are consistent with the Veteran's medical history, notably his minimal respiratory treatment during service and his extensive post-service cigarette smoking history.  Thus, the Board finds that the February 2017 examination report and May 2017 addendum opinion combined provide significant probative evidence against the Veteran's claim.  The Board concludes the evidence does not support the claim for direct service connection and there is no doubt to be otherwise resolved.

The Board finds the Veteran's reports of post service respiratory symptoms, to include shortness of breath on exertion are outweighed by the contemporaneous in service findings of no pulmonary disorder at the his separation physical and the February 2017 and May 2017 VA opinions that COPD is primarily caused by smoking cigarettes.  

The Board notes that the Veteran is competent to report his symptoms of shortness of breath, but has presented no competent evidence of a nexus between his COPD and his service, to include Agent Orange exposure and, environmental/toxins exposure.  The Board finds that the Veteran, as a lay person, is not competent to associate any of his claimed symptoms to a particular disability.  Furthermore, he is not competent to opine on matters such as the etiology of the disability.  Such opinion requires specific medical training in the field of pulmonology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of pulmonology to render medical opinions, the Board must find that his contention with regard to a nexus between the Veteran's COPD and his service, to include his Agent Orange exposure, and environmental/toxins exposure to be of minimal probative value and outweighed by the medical evidence which is absent a finding of such.  Accordingly, the statements offered by the Veteran in support of the claim, is not competent evidence of a nexus.  

The Veteran's representative argues that the Veteran's STRs support finding service connection for COPD to include as due to Agent Orange exposure and environmental/toxins exposures.  In addition, he asserts that the Veteran should be afforded the full benefit of reasonable doubt.  See Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  However, as discussed above in detail, the weight of the competent evidence fails to demonstrate a medical link between the Veteran's current COPD and a period of active service, and there is no record of a diagnosis within one year of separation.  Thus, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the benefit-of-the-doubt rule is not applicable in this case.

In light of the above discussion, the Board concludes that the weight of the evidence of record is against the claim for service connection for COPD claimed as due to Agent Orange exposure and environmental/toxins exposure.  As such, the appeal is denied.


ORDER

Service connection for COPD, including due to herbicidal agents and environmental/toxins exposures is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


